Citation Nr: 9921796	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  93-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entiltement to service connection for residuals of a head 
injury, to include neck problems and headaches.

2.  Entitlement to service connection for a malignant 
melanoma of the face with neck resection, claimed as 
secondary to Agent Orange exposure.

3.  Entiltement to service connection for a skin disorder, 
other than a malignant melanoma of the face to include 
chloracne, dyshidrosis eczema of the feet and/or sebaceous 
cysts, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The veteran and L.M.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1972, 
September 1972 to September 1974, and November 1976 to June 
1980.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  


VACATUR

In correspondence received in early March 1999, the veteran 
withdrew a power of attorney for The Disabled American 
Veterans and indicated that he desired representation by The 
Vietnam Veterans of America.  A signed power of attorney in 
favor of that organization is of record, signed and dated by 
the veteran in later February 1999 and by the representative 
in early March 1999. 

The Board issued a decision and remand dated March 19, 1999, 
citing The Disabled American Veterans as the veteran's 
representative.  Shortly thereafter, the Board became aware 
of the veteran's request for alternate representation.  His 
appointed organization, The Vietnam Veterans of America, has 
not been afforded opportunity to review the claims file and 
present argument on his behalf.

An appellate decision may be vacated at any time by the Board 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904(a) (1998).  Failure to 
provide the veteran representation constitutes a denial of 
due process of law.  See 38 C.F.R. § 20.600 (1998) et. seq.  
Accordingly, the Board's March 1999 decision and remand is 
vacated in its entirety.  The Board will review the evidence 
on a de novo basis after having afforded the veteran's 
appointed representative opportunity to review the claims 
file and present argument in reference to the issues on 
appeal.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This Order to Vacate is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).



